COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-097-CV


BRET ARNOLD AND                                                       APPELLANTS
PATRICIA A. RUDDER

                                            V.

B.R. ISRAEL                                                              APPELLEE

                                        ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellants Bret Arnold and Patricia A. Rudder attempt to appeal from the

denial of their motion to recuse the trial court judge in cause number 08-63080-02. 2

Judge Jeff W alker heard appellants’ motion and denied it on January 25, 2010.

Appellants filed a notice of appeal, and on April 12, 2010, we notified them of our

      1
           See Tex. R. App. P. 47.4.
      2
         On April 22, 2010, we dismissed for want of jurisdiction another attempted
appeal by the same appellants, in the same trial court cause number, of the trial
court’s January 28, 2010 “Order on Motion to Compel Answers to Interrogatories in
Aid of Judgment,” because the order was not an appealable order. See Rudder v.
Israel, No. 02-10-00037-CV, 2010 W L 1633376, at *1 (Tex. App.—Fort W orth Apr.
22, 2010, no pet. h.) (mem. op.).
concern that this court lacked jurisdiction over this appeal because the “Order

Denying Motion to Recuse” does not appear to be an appealable order. W e also

stated that the appeal would be dismissed unless appellants or any party desiring

to continue the appeal filed with the court, on or before April 22, 2010, a response

showing grounds for continuing the appeal. On April 26, 2010, appellants filed a

motion for extension of time to respond to our April 12, 2010 letter questioning

jurisdiction. W e denied this motion. 3

      Generally, an appeal may be taken only from a final judgment or order.

Lehmann v. Har-Con Corp., 39 S.W .3d 191, 195 (Tex. 2001). An order denying a

motion to recuse is an unappealable interlocutory order. Hawkins v. Walker, 233

S.W .3d 380, 401 (Tex. App.—Fort W orth 2007, pet. denied). Specifically, rule 18a

of the Texas Rules of Civil Procedure provides that an order denying a motion to

recuse may be reviewed only “on appeal from the final judgment.” Tex. R. Civ. P.

18a(f); see Hawkins, 233 S.W .3d at 401. Because the order from which appellants

attempt to appeal is an unappealable interlocutory order, we dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                     PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: May 20, 2010



      3
         W e granted the appellants’ first motion for an extension of time to respond
to our jurisdiction letter in Rudder, but we denied their second motion for extension
of time to respond, which was filed after the first extension’s deadline to respond had
passed. See 2010 W L 1633376, at *1.

                                          2